Exhibit 10.6

SCHEDULE

to the

MASTER AGREEMENT

dated as of October 11, 2007 between

Barclays Bank PLC (“Party A”)

and

Capital One Auto Finance Trust 2007-C (“Party B”)

Reference is made to (i) that certain Indenture dated as of October 11, 2007
(the “Indenture”) between Party B as the Issuer thereunder and Deutsche Bank
Trust Company Americas, as Indenture Trustee and (ii) that certain Financial
Guaranty Insurance Policy for Swap Agreement issued on October 11, 2007, (the
“Swap Policy”) by Financial Guaranty Insurance Company (the “Insurer”), for the
account of Party B, as principal, and for the benefit of Party A, as
beneficiary. Capitalized terms used but not defined in this Agreement or this
Schedule will have the meanings ascribed to them in the Sale and Servicing
Agreement identified in the Indenture.

Part 1. Termination Provisions

 

(a) “Specified Entity” means, with respect to Party A for all purposes of this
Agreement, none specified, and with respect to Party B for all purposes of this
Agreement, none specified.

 

(b) “Specified Transaction” has its meaning as defined in Section 14 of this
Agreement.

 

(c) Section 5(a)(i) “Failure to Pay” applies to Party A and Party B.

 

(d) Section 5(a)(iii) “Credit Support Default” applies to Party A and Party B;
provided that only Section 5(a)(iii)(1) will apply in respect of Party B’s
obligations under Paragraph 3(b) of the Credit Support Annex.

Notwithstanding Section 5(a)(iii), any failure by Party A to comply with or
perform any obligation to be complied with or performed by Party A under the
Credit Support Annex shall not be an Event of Default unless (A)(1) the Moody’s
Second Rating Trigger Requirements (defined below) apply and at least 30 Local
Business Days have elapsed since the last time the Moody’s Second Rating Trigger
Requirements did not apply, (2) an S&P Required Ratings Downgrade (defined
below) has occurred and been continuing for 10 or more Local Business Days, or
(3) a Fitch Required Ratings Downgrade (defined below) has occurred and been
continuing for 30 or more days, and (B) such failure is not remedied on or
before the third Local Business Day after notice of such failure is given to
Party A.



--------------------------------------------------------------------------------

(e) Section 5(a)(ii) “Breach of Agreement,”
Section 5(a)(iv) “Misrepresentation”; Section 5(a)(vi) “Cross Default” and
Section 5(a)(viii) “Merger without Assumption” apply to Party A and do not apply
to Party B; provided, however, notwithstanding anything to the contrary in
Section 5(a)(ii), any failure by Party A to comply with or perform any
obligation to be complied with or performed by Party A under the Credit Support
Annex shall not constitute an Event of Default under Section 5(a)(ii) unless
(A) the Moody’s Second Rating Trigger Requirements (defined below) apply and at
least 30 Local Business Days have elapsed since the last time the Moody’s Second
Rating Trigger Requirements did not apply, (B) an S&P Required Ratings Downgrade
has occurred and been continuing for 10 or more Local Business Days, or (C) a
Fitch Required Ratings Downgrade has occurred and been continuing for 30 or more
days.

“Specified Indebtedness” will have the meaning specified in Section 14, provided
that Specified Indebtedness shall not include deposits received in the course of
a party’s ordinary banking business.

“Threshold Amount” means, with respect to Party A (or its Credit Support
Provider), 3% of shareholders’ equity as described in its most recently
published audited financial statement or its equivalent in any currency
(excluding deposits).

 

(f) Section 5(a)(v) “Default under Specified Transaction” does not apply to
Party A or Party B.

 

(g) Section 5(a)(vii) “Bankruptcy” applies to Party A and Party B; provided that
the provisions of Section 5(a)(vii) clauses (2), (7) and (9) will not be
applicable to Party B; clause (3) will not apply to party B to the extent it
refers to any assignment, arrangement or composition that is effected by or
pursuant to the Transaction Documents; clause (4) will not apply to Party B to
the extent that it refers to proceedings or petitions instituted or presented by
Party A or any of its Affiliates; clause (6) will not apply to Party B to the
extent that it refers to (i) any appointment that is contemplated or effected by
the Transaction Documents or (ii) any appointment that Party B has not become
subject to; clause (8) will not apply to Party B to the extent that it applies
to Section 5(a)(vii)(2),(4),(6), and (7) (except to the extent that such
provisions are not disapplied with respect to Party B.

 

(h) Section 5(b)(i) “Illegality” applies to Party A and Party B.

 

(i) Section 5(b)(ii) “Tax Event” applies to Party A and Party B; provided that
the words “(x) any action taken by a taxing authority, or brought in a court of
competent jurisdiction, on or after the date on which the Transaction is entered
into (regardless of whether such action is taken or brought with respect to a
party to this Agreement) or (y)” shall be deleted for purposes of the
application of Section 5(b)(ii) to Party A.

 

(j) Section 5(b)(iii) “Tax Event upon Merger” applies to Party A and Party B;
provided that Party A shall not be entitled to designate an Early Termination
Date by reason of a Tax Event Upon Merger in respect of which it is the Affected
Party.

 

(k) Section 5(b)(iv) “Credit Event Upon Merger” does not apply to Party A or
Party B.

 

-2-



--------------------------------------------------------------------------------

(l) “Automatic Early Termination” does not apply to Party A or Party B.

 

(m) Payments on Early Termination. “Market Quotation” and “Second Method” apply;
provided, however, with respect to an early termination in which Party A is the
Defaulting Party or sole Affected Party in respect of an Additional Termination
Event or Tax Event Upon Merger, notwithstanding Section 6 of this Agreement the
following amendment to the Agreement set forth in paragraphs (i) to (vii) below
shall apply:

(i) For the purposes of Section 6(d)(i), Party B’s obligation with respect to
the extent of information to be provided with its calculations is limited to
information Party B which Party B is able to release without breaching any
contractual obligations or the provisions of any law applicable to Party B.

(ii) The definition of “Market Quotation” shall be deleted in its entirety and
replaced with the following:

“Market Quotation” means, with respect to one or more Terminated Transactions, a
Firm Offer which is (1) made by an Eligible Replacement, (2) for an amount that
would be paid to Party B (expressed as a negative number) or by Party B
(expressed as a positive number) in consideration of an agreement between
Party B and such Eligible Replacement to enter into a transaction (the
“Replacement Transaction”) that would have the effect of preserving for such
party the economic equivalent of any payment or delivery (whether the underlying
obligation was absolute or contingent and assuming the satisfaction of each
applicable condition precedent) by the parties under Section 2(a)(i) in respect
of such Terminated Transactions or group of Terminated Transactions that would,
but for the occurrence of the relevant Early Termination Date, have been
required after that date, (3) made on the basis that Unpaid Amounts in respect
of the Terminated Transaction or group of Transactions are to be excluded but,
without limitation, any payment or delivery that would, but for the relevant
Early Termination Date, have been required (assuming satisfaction of each
applicable condition precedent) after that Early Termination Date is to be
included and (4) made in respect of a Replacement Transaction with terms that
are, in all material respects, no less beneficial for Party B than those of this
Agreement (save for the exclusion of provisions relating to Transactions that
are not Terminated Transactions), as determined by Party B.”

(iii) In determining whether or not a Firm Offer satisfies the condition in
sub-paragraph (4) of Market Quotation, Party B shall act in a commercially
reasonably manner.

(iv) The definition of “Settlement Amount” shall be deleted in its entirety and
replaced with the following:

“Settlement Amount” means, with respect to any Early Termination Date, an amount
(as determined by Party B) equal to:

 

  (a)

if, on or prior to such Early Termination Date, a Market Quotation for the
relevant Terminated Transaction or group of Terminated Transactions is accepted
by Party B

 

-3-



--------------------------------------------------------------------------------

 

so as to become legally binding, the Termination Currency Equivalent of the
amount (whether positive or negative) of such Market Quotation; or

 

  (b) if, on such Early Termination Date, no Market Quotation for the relevant
Terminated Transaction or group of Terminated Transactions is accepted by
Party B so as to become legally binding and one or more Market Quotations from
an Eligible Replacements have been communicated to Party B and remain capably of
becoming legally binding upon acceptance by Party B, the Termination Currency
Equivalent of the amount (whether positive or negative) of the lowest of such
Market Quotation; or

 

  (c) if, on such Early Termination Date, no Market Quotation for the relevant
Terminated Transaction or group of Terminated Transactions is accepted by
Party B so as to become legally binding and no Market Quotations from Eligible
Replacements have been communicated to Party B and remain capable of becoming
legally binding upon acceptance by Party B, Party B’s Loss (whether positive or
negative and without reference to Unpaid Amounts) for the relevant Terminated
Transaction or group of Terminated Transactions.

(v) At any time on or before the Early Termination Date at which two or more
Market Quotations from Eligible Replacements have been communicated to Party B
and remain capable of becoming legally binding upon acceptance by Party B,
Party B shall be entitled to accept only the lowest of such Market Quotations
(for the avoidance of doubt, (i) a Market Quotation expressed as a negative
number is lower than a Market Quotation expressed as a positive number and
(ii) the lower of two Market Quotations expressed as negative numbers is the one
with the largest absolute value).

(vi) If Party B requests Party A in writing to obtain Market Quotations, Party A
shall use its reasonable efforts to do so before the Early Termination Date.

(vii) If the Settlement Amount is a negative number, Section 6(e)(i)(3) of this
Agreement shall be deleted in its entirety and replaced with the following:

“Second Method and Market Quotation. If Second Method and Market Quotation
apply, (1) Party B shall pay to Party A an amount equal to the absolute value of
the Settlement Amount in respect of the Terminated Transactions, (2) Party B
shall pay to Party A the Termination Currency Equivalent of the Unpaid Amounts
owing to Party A and (3) Party A shall pay to Party B the Termination Currency
Equivalent of the Unpaid Amounts owing to Party B, provided that, (i) the
amounts payable under (2) and (3) shall be subject to netting in accordance with
Section 2(c) of this Agreement and (ii) notwithstanding any other provision of
this Agreement, any amount payable by Party A under (3) shall not be netted-off
against any amount payable by Party B under (1).”

 

(n) “Termination Currency” means United States Dollars.

 

-4-



--------------------------------------------------------------------------------

(o) Additional Termination Events.

 

  (i) The occurrence of any of the following events shall be an Additional
Termination Event:

 

  (A) Party A fails to comply with Part 6(m), or 6(q)(ii) of this Agreement.

 

  (B) (i) Party B fails to comply with Part 6(f)(i) of this Agreement; (ii) any
redemption, acceleration, auction, clean-up call or other prepayment in full,
but not in part, of the Notes outstanding occurs under the Indenture or Sale and
Servicing Agreement (or any notice is given to that effect and such redemption,
acceleration, auction, clean-up call or other prepayment is not capable of being
rescinded); or (iii) the Indenture Trustee and/or the Noteholders take any
action or exercise any rights or remedies under the Indenture or under law that
would result in (1) the appropriation of any right, title and interest in and to
the Collateral under the Indenture in satisfaction, in whole or in part, of the
obligations secured thereby, but only to the extent that such appropriation has
an adverse effect on Party A, (2) the sale, liquidation or disposition of the
Collateral under the Indenture and the application of the proceeds thereof, in
whole or in part, to the obligations secured thereby, or (3) the release of the
security interest in the Collateral granted under the Indenture in exchange for
receiving either the payment, in whole or in part, of the obligations secured
thereby.

 

  (C) Moody’s First Rating Trigger Collateral. The Moody’s First Rating Trigger
Requirements apply and Party A has failed to comply with or perform any
obligation to be complied with or performed by Party A in accordance with the
Credit Support Annex and either (x) the Moody’s Second Rating Trigger
Requirements do not apply or (y) less than 30 Local Business Days have elapsed
since the last time the Moody’s Second Rating Trigger Requirements did not
apply.

The “Moody’s First Rating Trigger Requirements” shall apply so long as no
Relevant Entity has the Moody’s First Trigger Required Ratings.

An entity shall have the “Moody’s First Trigger Required Ratings” (x) where such
entity is the subject of a Moody’s Short-term Rating, if such rating is
“Prime-1” and its long-term, unsecured and unsubordinated debt obligations are
rated “A2” or above by Moody’s and (y) where such entity is not the subject of a
Moody’s Short-term Rating, if its long-term, unsecured and unsubordinated debt
obligations are rated “A1” or above by Moody’s.

 

  (D)

Moody’s Second Rating Trigger Replacement. (x) The Moody’s Second Rating Trigger
Requirements apply and 30 or more Local Business Days have elapsed since the
last time the Moody’s Second Rating Trigger Requirements did not apply and
(y) at least one Eligible Replacement has made a Firm

 

-5-



--------------------------------------------------------------------------------

 

Offer that would, assuming the occurrence of an Early Termination Date, qualify
as a Market Quotation (on the basis that paragraphs (i) and (ii) of
Part 1(m) above apply) and which remains capable of becoming legally binding
upon acceptance;

The “Moody’s Second Rating Trigger Requirements” shall apply so long as no
Relevant Entity has the Second Trigger Required Ratings.

An entity shall have the “Moody’s Second Trigger Required Ratings” (x) where
such entity is the subject of a Moody’s Short-term Rating, if such rating is
“Prime-2” or above and its long-term, unsecured and unsubordinated debt
obligations are rated “A3” or above by Moody’s and (y) where such entity is not
the subject of a Moody’s Short-term Rating, if its long-term, unsecured and
unsubordinated debt obligations are rated “A3” or above by Moody’s.

So long as the Moody’s Second Rating Trigger Requirements apply, Party A will at
its own cost use commercially reasonable efforts to, as soon as reasonably
practicable, procure either (x) an Eligible Guarantee to be provided by a
guarantor with the Moody’s First Trigger Required Ratings and/or the Moody’s
Second Trigger Required Ratings or (y) a transfer to an Eligible Replacement in
accordance with Part 6(a)(ii) below.

 

  (E) The Insurer fails, at any time during the term of this Agreement, to have
(a) a claims paying ability rating of at least “A-” or higher from S&P, (b) a
financial strength rating of at least “A3” or higher from Moody’s or (c) a
financial strength rating of at least “A-” or higher from Fitch and either
(x) an Event of Default under this Agreement has occurred and is continuing with
respect to which Party B is the Defaulting Party or (y) a Termination Event has
occurred and is continuing with respect to which Party B is the Affected Party;

 

  (F) The Insurer fails to meet its payment obligations under the Swap Policy
and such failure is continuing under the Swap Policy.

 

  (ii) For purposes of the right to terminate under Section 6(b)(iv) of the
Agreement pursuant to any Additional Termination Event set forth above, Party A
will be the sole Affected Party for any Additional Termination Event described
in Part 1(o)(i)(A), (C) and (D) and Party B will be the sole Affected Party for
any other Additional Termination Event described in Part 1(o). In each case, all
Transactions shall be Affected Transactions.

 

  (iii)

Notwithstanding anything to the contrary in Section 6 of this Agreement, if
either an Event of Default or Termination Event has occurred and is continuing,
(other than with respect to Section 5(b)(i) or an Additional Termination Event
described in Part 1(o)(i)(E) or (F) or in Part 1(o)(i)(A) as a result of the
failure of Party A to comply

 

-6-



--------------------------------------------------------------------------------

 

with Part 6(q)(ii) of this Agreement), neither Party A nor Party B shall have
the right to designate an Early Termination Date unless either (a) the Insurer
has failed to pay any payment due to Party A under the terms and conditions of
the Swap Policy or (b) the Insurer has consented in advance to such designation
in writing and any purported designation in violation of this provision will, at
the election of the Insurer, be void and of no effect.

 

  (iv) At any time after the occurrence of an Event of Default for which Party B
is the Defaulting Party, the Insurer (so long as it has not failed to pay any
payment due to Party A under the terms and conditions of the Swap Policy) shall
have the right (but not the obligation) to direct Party A to designate an Early
Termination Date. For purposes of the foregoing sentence, an Event of Default
for which Party B is the Defaulting Party shall be considered to be continuing
notwithstanding any payments made by the Insurer pursuant to the Swap Policy.
Each of Party A and Party B acknowledges that, except as the Swap Policy may be
otherwise endorsed, unless the Insurer directs Party A to designate an Early
Termination Date (as opposed to merely consenting to such designation by one of
the parties) payments due from Party B because an Early Termination Date has
been designated will not be insured.

Part 2. Tax Provisions

 

(a) Payer Tax Representations. For the purpose of Section 3(e) of this
Agreement, each party makes the following representation:

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Sections 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement.

In making this representation, a party may rely on (i) the accuracy of any
representations made by the other party pursuant to Section 3(f) of this
Agreement, (ii) the satisfaction of the agreement of the other party contained
in Section 4(a)(i) or 4(a)(iii) of this Agreement, and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of this Agreement, and (iii) the satisfaction of
the agreement of the other party contained in Section 4(d) of this Agreement,
provided that it shall not be a breach of this representation where reliance is
placed on clause (ii) above and the other party does not deliver a form or
document under Section 4(a)(iii) of this Agreement by reason of material
prejudice to its legal or commercial position.

 

(b) Payee Tax Representations. For the purpose of Section 3(f) of this
Agreement:

 

  (i) Party A makes the following representation:

 

  (A)    (1) With respect to payments made to Party A which are not effectively
connected to the U.S.:

It is a non-U.S. branch of a foreign person for U.S. federal income tax
purposes; and

 

-7-



--------------------------------------------------------------------------------

  (2) With respect to payments made to Party A which are effectively connected
to the U.S.:

Each payment received or to be received by it in connection with this Agreement
will be effectively connected with its conduct of a trade or business in the
U.S.

 

  (B) Party A makes no other Payee Tax Representations.

 

  (ii) Party B makes the following representations:

 

  (A) It is a statutory trust organized or formed under the laws of the State of
Delaware.

 

  (B) Party B makes no other Payee Tax Representations.

 

(c) Tax Forms.

 

  (i) Delivery of Tax Forms. For the purpose of Section 4(a)(i) of this
Agreement, and without limiting Section 4(a)(iii) of this Agreement, Party B
agrees to duly complete, execute and deliver to Party A the tax forms specified
below (A) with respect to it before the first Payment Date under this Agreement,
(B) promptly upon reasonable demand by the other party and (C) promptly upon
learning that any such form previously provided by the party has become obsolete
or incorrect.

In addition, in the case of any tax form that is a Periodic Tax Form required to
be delivered by Party B under this Agreement, Party B agrees to renew such tax
form prior to its expiration by completing, executing and delivering to Party A
that tax form (“Renewal Tax Form”) in each succeeding third year following the
year of execution of any such tax form or Renewal Tax Form delivered by Party B
to Party A under this Agreement so that Party A receives each Renewal Tax Form
not later than December 31 of the relevant year. “Periodic Tax Form” means any
IRS Form W-8BEN, W-8IMY or W-8EXP that is delivered by Party B to Party A
without a U.S. Taxpayer Identification Number.

 

  (ii) Tax Forms to be Delivered by Party A:

Party A will deliver a correct, complete and duly executed U.S. Internal Revenue
Service Form W-8BEN and/or W-8ECI, as applicable, (or successor thereto).

 

-8-



--------------------------------------------------------------------------------

  (iii) Tax forms to be Delivered by Party B:

Party B will deliver a correct, complete and duly executed U.S. Internal Revenue
Service Form W-9 (or successor thereto) that eliminates U.S. federal back-up
withholding tax on payments to Party B under this Agreement.

Part 3. Documents

 

(a) Delivery of Documents. When it delivers this Agreement, each party shall
also deliver its Closing Documents to the other party and the Insurer in form
and substance reasonably satisfactory to the other party and the Insurer. Except
for the opinions of each party’s counsel, the representation set forth in
Section 3(d) shall apply to each party’s Closing Documents. For each
Transaction, a party shall deliver, promptly upon request, a duly executed
incumbency certificate for the person(s) executing the Confirmation for that
Transaction on behalf of that party.

 

(b) Closing Documents.

 

  (i) For Party A, “Closing Documents” means:

 

  (A) an opinion of Party A’s counsel addressed to Party B and the Insurer in
form and substance reasonably acceptable to Party B and the Insurer; and

 

  (B) a duly executed incumbency certificate for each person executing this
Agreement for Party A, or in lieu thereof, a copy of the relevant pages of its
official signature book; and

 

  (ii) For Party B, “Closing Documents” means:

 

  (A) an opinion of (i) Party B’s counsel addressed to Party A and the Insurer
in form and substance reasonably acceptable to Party A and the Insurer; and
(ii) counsel to the Insurer addressed to Party A and Party B in form and
substance reasonably acceptable to Party A and Party B;

 

  (B) a duly executed copy of the Amended and Restated Trust Agreement for
Party B;

 

  (C) a duly executed certificate of the secretary or assistant secretary of the
Owner Trustee of Party B certifying the name and true signature of each person
authorized to execute this Agreement and enter into Transactions for Party B;

 

  (D) a duly executed copy of the Indenture; and

 

  (E) a duly executed Swap Policy.

 

-9-



--------------------------------------------------------------------------------

Part 4. Miscellaneous

 

(a) Addresses for Notices. For purposes of Section 12(a) of this Agreement,
unless otherwise specified in the relevant Confirmation, all notices to a party
shall, with respect to any particular Transaction, be sent to its address or
facsimile number specified below.

To Party A:

 

Address:

   Barclays Bank PLC    5 The North Colonnade    Canary Wharf    London E14 4BB

Facsimile:

   44(20) 777 36461

Phone:

   44(20) 777 36810

With a copy to:

Address:

   Financial Guaranty Insurance Company    125 Park Avenue    New York, New York
10017

Facsimile:

   (212) 312-3220

Attention:

   Structured Finance Surveillance

Email:

   SFsurveillance@fgic.com

To Party B:

Capital One Auto Finance Trust 2007-C

c/o Wilmington Trust Company, as Owner Trustee

1100 North Market Street

Wilmington, DE 19890-0001

Attention: Jeanne Oller

Telephone: (302) 636-6188

Facsimile:  (302) 636-4140

With a copy to:

Capital One Auto Finance, Inc.

1680 Capital One Drive

McLean, Virginia 22102

Attention: Director of Securitization

Telephone: (703) 720-1000

Facsimile:  (703) 720-2121

With a copy to the Insurer at the following address:

 

Address:

   Financial Guaranty Insurance Company    125 Park Avenue    New York, New York
10017

Facsimile:

   (212) 312-3220

Attention:

   Structured Finance Surveillance

Email:

   SFsurveillance@fgic.com

 

-10-



--------------------------------------------------------------------------------

Process Agent. Not applicable.

 

(b) Offices. Section 10(a) applies.

 

(c) Multibranch Party. Party A is a Multibranch Party and may act through its
London and New York Offices. Party B is not a Multibranch Party.

 

(d) “Calculation Agent” means Party A; provided, however, that if an Event of
Default occurs with respect to Party A, the Calculation Agent shall be the
person designated as such by Party B that shall be reasonably acceptable to
Party A.

 

(e) Credit Support Document. Details of any Credit Support Document:

 

  (i) For Party A, (i) the 1994 ISDA Credit Support Annex (New York Law) and
paragraph 13 thereto entered into between Party A and Party B and dated the date
hereof (the “Credit Support Annex”), or (ii) such other credit support document,
if any, contemplated by Part 1(o) or Part 6(m) of this Schedule.

 

  (ii) For Party B, the following is a Credit Support Document: the Credit
Support Annex.

 

(f) Credit Support Provider.

 

  (i) For Party A, Credit Support Provider means: Initially, not applicable;
provided, however, that in the case of the reduction of Party A’s rating
pursuant to Part 6(m) or Part 1(o) of this Schedule, the Credit Support Provider
that is party to the Credit Support Document, if any, contemplated by
Part 6(m) or Part 1(o) of this Schedule.

 

  (ii) For Party B, Credit Support Provider means: Not Applicable.

 

(g) Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York (without reference to choice
of laws doctrine except Section 5-1401 and Section 5-1402 of the New York
General Obligations Law).

 

(h) Waiver of Jury Trial. To the extent permitted by applicable law, each party
irrevocably waives any and all right to trial by jury in any legal proceeding in
connection with this Agreement, any Credit Support Document to which it is a
party, or any Transaction. Each party also acknowledges that this waiver is a
material inducement to the other party’s entering into this Agreement and each
Transaction hereunder.

 

(i) Netting of Payments. Section 2(c)(ii) of this Agreement will apply.

 

-11-



--------------------------------------------------------------------------------

(j) “Affiliate” has its meaning as defined in Section 14 of this Agreement. The
Insurer shall not be considered an Affiliate of Party B.

 

(k) Jurisdiction. Section 13(b) is hereby amended by (i) deleting in the second
line of subparagraph (i) thereof the word “non” and (ii) deleting the final
paragraph.

Part 5. Other Provisions

 

(a) ISDA Publications.

 

  (i) 2000 ISDA Definitions. This Agreement and each Transaction are subject to
the 2000 ISDA Definitions (including its Annex) published by the International
Swaps and Derivatives Association, Inc. (together, the “2000 ISDA
Definitions”) and will be governed by the provisions of the 2000 ISDA
Definitions without regard to any further amendment to the 2000 ISDA Definitions
subsequent to the date hereof. The provisions of the 2000 ISDA Definitions are
incorporated by reference in, and shall form part of, this Agreement and each
Confirmation. Any reference to a “Swap Transaction” in the 2000 ISDA Definitions
is deemed to be a reference to a “Transaction” for purposes of this Agreement or
any Confirmation, and any reference to a Transaction in this Agreement or any
Confirmation is deemed to be a reference to a Swap Transaction for purposes of
the 2000 ISDA Definitions. The provisions of this Agreement (exclusive of the
2000 ISDA Definitions) shall prevail in the event of any conflict between such
provisions and the 2000 ISDA Definitions.

 

(b) Additional Representations. Section 3 is amended by adding the following
Sections 3(g), (h), (i), (j) and (k):

“(g) No Agency. It is entering into this Agreement, any Credit Support Document
to which it is a party, each Transaction, and any other documentation relating
to this Agreement or any Transaction, as principal (and not as agent or in any
other capacity, fiduciary or otherwise).

(h) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into the Agreement and that Transaction and as to
whether the Agreement and that Transaction is appropriate or proper for it based
upon its own judgment and upon advice from such advisers as it has deemed
necessary. It is not relying on any communication (written or oral) of the other
party as investment advice or as a recommendation to enter into the Agreement
and that Transaction; it being understood that information and explanations
related to the terms and conditions of the Agreement and a Transaction shall not
be considered investment advice or a recommendation to enter into the Agreement
and that Transaction. No communication (written or oral) received from the other
party shall be deemed to be an assurance or guarantee as to the expected results
of the Agreement and that Transaction.

(i) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and

 

-12-



--------------------------------------------------------------------------------

understands and accepts, the terms, conditions and risks of that Transaction. It
is also capable of assuming, and assumes, the risks of that Transaction.

(j) Status. The other party is not acting as a fiduciary for or an adviser to it
in respect of that Transaction.

(k) Eligibility. It is an “eligible contract participant” within the meaning of
Section 1(a)(12) of the Commodity Exchange Act (as amended, including as amended
by the Commodity Futures Modernization Act of 2000).”

 

(c) Confirmation Procedures. Each party acknowledges and agrees that the
Confirmations executed as of the date hereof and designated as Party A Reference
Nos.1987641B/1988587B and 1987679B/1988604B shall be the only Transactions
governed by this Agreement (it being understood that, in the event any such
Confirmation shall be amended (in any respect), such amendment shall not
constitute (for purposes of this paragraph) a separate Transaction or a separate
Confirmation). Party A and Party B shall not enter into any additional
Confirmations or Transactions hereunder.

 

(d) Additional Definitions.

“Eligible Guarantee” means an unconditional and irrevocable guarantee of all
present and future obligations of Party A under this Agreement (or, solely for
purposes of the definition of Eligible Replacement, all present and future
obligations of such Eligible Replacement under this Agreement or its
replacement, as applicable) which is provided by a guarantor, that satisfies the
S&P Required Ratings, the Fitch Required Ratings and the Moody’s Second Trigger
Required Ratings, as principal debtor rather than surety and is directly
enforceable by Party B, the form and substance of which guarantee are subject to
the Rating Agency Condition and the prior written consent of the Insurer (not to
be unreasonably withheld), and either (A) a law firm has given a legal opinion
confirming that none of the guarantor’s payments to Party B under such guarantee
will be subject to withholding for tax and such opinion has been delivered to
Moody’s or (B) such guarantee provides that, in the event that any of such
guarantor’s payments to Party B are subject to withholding for tax, such
guarantor is required to pay such additional amount as is necessary to ensure
that the net amount actually received by Party B (free and clear of any
withholding tax) will equal the full amount Party B would have received had no
such withholding been required.

“Eligible Replacement” means a leading dealer in the relevant market (A)(i) that
satisfies the Moody’s Second Trigger Required Ratings, the S&P Required Ratings
and the Fitch Required Ratings or (ii) whose present and future obligations
owing to Party B are guaranteed pursuant to an Eligible Guarantee, and (B) which
entity would satisfy conditions of the definition of Permitted Transfer (as
determined by Party B in its sole discretion, acting in a commercially
reasonable manner) if such entity were a Transferee, as defined in the
definition of Permitted Transfer and (C) is reasonably acceptable to Insurer.

“Financial Institution” means a bank, broker/dealer, insurance company,
structured investment vehicle or derivative product company.

 

-13-



--------------------------------------------------------------------------------

“Firm Offer” means an offer which, when made, was capable of becoming legally
binding upon acceptance.

“Fitch Approved Ratings” means a long-term unsecured and unsubordinated debt
rating from Fitch of at least “A” and a short-term unsecured and unsubordinated
debt rating from Fitch of at least “F1”.

“Fitch Required Ratings” means a long-term unsecured and unsubordinated debt
rating from Fitch of at least “BBB-”.

“Moody’s Short-term Rating” means a rating assigned by Moody’s under its
short-term rating scale in respect of an entity’s short-term, unsecured and
unsubordinated debt obligations.

“Permitted Transfer” means a transfer by Party A to a transferee (the
“Transferee”) of all, but not less than all, of Party A’s rights, liabilities,
duties and obligations under this Agreement, with respect to which transfer each
of the following conditions is satisfied: (a) the Transferee is an Eligible
Replacement that is a recognized dealer in interest rate swaps; (b) as of the
date of such transfer the Transferee would not be required to withhold or deduct
on account of Tax from any payments under this Agreement or would be required to
gross up for such Tax under Section 2(d)(i)(4); (c) an Event of Default or
Termination Event would not occur as a result of such transfer; (d) pursuant to
a written instrument (the “Transfer Agreement”), the Transferee acquires and
assumes all rights and obligations of Party A under the Agreement and the
relevant Transaction; (e) such Transfer Agreement is effective to transfer to
the Transferee all, but not less than all, of Party A’s rights and obligations
under the Agreement and all relevant Transactions; (f) Party A will be
responsible for any costs or expenses incurred in connection with such transfer
(including any replacement cost of entering into a replacement transaction);
(g) the Rating Agency Condition is satisfied (subject to Part 6(a)); (h) such
transfer otherwise complies with the terms of the Indenture and Sale and
Servicing Agreement and (g) such transfer satisfies the provisions set forth in
Part 6(a) hereof.

“Rating Agency” means each of Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc. (“S&P”) (so long as any Notes deemed outstanding
under the Indenture are rated by S&P) and Moody’s Investors Service, Inc.
(“Moody’s”) (so long as any Notes deemed outstanding under the Indenture are
rated by Moody’s) and Fitch, Inc. (“Fitch”) (so long as any Notes deemed
outstanding under the Indenture are rated by Fitch).

“Relevant Entities” or “Relevant Entity” means Party A and any guarantor under
an Eligible Guarantee in respect of all of Party A’s present and future
obligations under this Agreement.

“S&P Required Ratings” means (a) with respect to any Relevant Entity which is a
Financial Institution, either (i) the unsecured, unguaranteed and otherwise
unsupported short-term debt

 

-14-



--------------------------------------------------------------------------------

obligations of such Relevant Entity are rated at least “A-2” by S&P or (ii) if
the entity does not have a short-term rating from S&P, the unsecured,
unguaranteed and otherwise unsupported long-term debt obligations of such
Relevant Entity are rated at least “BBB+” by S&P or (b) with respect to any
Relevant Entity which is not a Financial Institution, either (i) the unsecured,
unguaranteed and otherwise unsupported short-term debt obligations of such
Relevant Entity are rated at least “A-1” by S&P or (ii) if the entity does not
have a short-term rating from S&P, the unsecured, unguaranteed and otherwise
unsupported long-term debt obligations of such Relevant Entity are rated at
least “A+” by S&P.

 

(e) Pari Passu. Party A represents that its obligations under this Agreement
rank pari passu with all of its other unsecured, unsubordinated obligations
except those obligations preferred by operation of law.

Part 6. Additional Terms Relating to the Indenture

 

(a) Transfers.

 

  (i) Subject to Section 6(b)(ii) (as amended by Part 6(a)(v) hereof), 7(a) and
(b) and Part 6(a)(ii) below, Party A may not transfer (whether by way of
security or otherwise) any interest or obligation in or under this Agreement
without (A) the prior written consent of Party B, (B) the prior written consent
of the Insurer (such consent not to be unreasonably withheld) and
(C) satisfaction of the Rating Agency Condition.

 

  (ii) Subject to giving prior written notice to Party B, if the Moody’s First
Rating Trigger Requirements apply or a Party A Ratings Downgrade has occurred,
Party A may (at its own cost) transfer all or substantially all of its rights
and obligations with respect to this Agreement to an Eligible Replacement,
subject to the Rating Agency Condition and the prior written consent of the
Insurer (not to be unreasonably withheld), such that such Eligible Replacement
contracts with Party B on terms that:

(x) have the effect of preserving for Party B the economic equivalent of all
payment and delivery obligations (whether absolute or contingent and assuming
the satisfaction of each applicable condition precedent) under this Agreement
immediately before such transfer; and

(y) are, in all material respects, no less beneficial for Party B than the terms
of this Agreement immediately before such transfer, as determined by Party B.

 

  (iii) In determining whether or not a transfer satisfies the condition of
sub-paragraph (ii)(y) above, Party B shall act in a commercially reasonable
manner.

 

  (iv) If an Eligible Replacement has made a Firm Offer (which remains capable
of becoming legally binding upon acceptance) to be the transferee of a transfer
to be made in accordance with (ii) above, Party B shall, at Party A’s written
request and at Party A’s cost, take any reasonable steps required to be taken by
it to effect such transfer.

 

-15-



--------------------------------------------------------------------------------

  (v) Transfer or Restructuring to Avoid Termination Event. Section 6(b)(ii) of
the Agreement shall be amended in its entirety to read as follows: If either an
Illegality under Section 5(b)(i)(1) or a Tax Event occurs and there is only one
Affected Party the Affected Party will, as a condition to its right to designate
an Early Termination Date under Section 6(b)(iv), within 20 days after it gives
notice under Section 6(b)(i), use all reasonable efforts (which will not require
such party to incur a loss, excluding immaterial, incidental expenses) to
(A) transfer all its rights and obligations under this Agreement in respect of
the Affected Transactions to another of its Offices or Affiliates so that such
Termination Event ceases to exist or (B) replace the Affected Transaction(s)
with one or more economically equivalent transactions so that such Termination
Event ceases to exist.

If the Affected Party is not able to cause such a transfer or restructuring it
will give notice to the other party to that effect within such 20 day period,
whereupon the other party may effect such a transfer or cause such a
restructuring within 30 days after the notice is given under Section 6(b)(i).

Any transfer by a party under Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.
Any restructuring by a party under Section 6(b)(ii) will be subject to and
conditional upon the satisfaction of the Rating Agency Condition and the prior
written consent of the other party and the Insurer, which consent shall not
unreasonably be withheld.

 

(b) Permitted Security Interest. For purposes of Section 7 of this Agreement,
Party A hereby consents to the Permitted Security Interest, subject to the
provisions of paragraph (c) below.

“Permitted Security Interest” means the pledge and assignment by Party B of the
Swap Collateral to the Indenture Trustee pursuant to the Indenture, and the
granting to the Indenture Trustee of a security interest in the Swap Collateral
pursuant to the Indenture.

“Swap Collateral” means all right, title and interest of Party B in this
Agreement, each Transaction hereunder, and all present and future amounts
payable by Party A to Party B under or in connection with this Agreement or any
Transaction governed by this Agreement, including, without limitation, any
transfer or termination of any such Transaction.

“Indenture Trustee” means Deutsche Bank Trust Company Americas, or any
successor, acting as Indenture Trustee pursuant to the Indenture.

 

-16-



--------------------------------------------------------------------------------

(c) Effect of Permitted Security Interest.

 

  (i) Notwithstanding the Permitted Security Interest, Party B shall not be
released from any of its obligations under this Agreement or any Transaction,
and Party A may exercise its rights and remedies under this Agreement without
notice to, or the consent of, the Indenture Trustee or any Noteholder, except as
otherwise expressly provided in this Agreement (including any rights expressly
granted to the Insurer, which shall not be affected by this Part 6(c)(i)).

 

  (ii) Party A’s consent to the Permitted Security Interest is expressly limited
to the Indenture Trustee for the benefit of the secured parties under the
Indenture, and Party A does not consent to the sale or transfer by the Indenture
Trustee of the Swap Collateral to any other person or entity (other than a
successor to the Indenture Trustee under the Indenture acting in that capacity),
and the manner in which the Indenture Trustee may realize upon the Swap
Collateral shall be (subject to the Insurer’s rights under this Agreement and
the Indenture) to declare an Additional Termination Event and designate an Early
Termination Date by notice given to Party A pursuant to the Additional
Termination Event provisions of this Schedule.

 

  (iii) Party B hereby acknowledges that, as a result of the Permitted Security
Interest, all of its rights under this Agreement, including any Transaction,
have (subject to the Insurer’s rights hereunder) been assigned to the Indenture
Trustee pursuant to the Indenture and notwithstanding any other provision in
this Agreement, Party B may not take any action hereunder to exercise any of
such rights without the prior written consent of the Insurer, including, without
limitation, providing any notice under this Agreement the effect of which would
be to cause an Early Termination Date to occur or be deemed to occur. If Party B
gives any notice to Party A for the purposes of exercising any of Party B’s
rights under this Agreement, Party A shall have the option of treating that
notice as void unless that notice is signed by the Insurer acknowledging its
consent to the provisions of that notice. Nothing herein shall be construed as
requiring the consent of the Indenture Trustee, the Insurer or any Noteholder
for the performance by Party B of any of its obligations hereunder.

 

  (iv) Except as expressly provided in this Agreement for any Permitted
Transfer, Event of Default, Termination Event or Additional Termination Event,
Party A and Party B may not enter into any agreement to dispose of any
Transaction, whether in the form of a termination, unwind, transfer or otherwise
without the prior written consent of the Indenture Trustee and the Insurer
(which consent shall not be unreasonably withheld).

 

  (v) Except as expressly provided in this Agreement, no amendment,
modification, or waiver in respect of this Agreement will be effective unless
(A) evidenced by a writing executed by each party hereto, and (B) each of the
Indenture Trustee and the Insurer has acknowledged its consent thereto in
writing (which consent shall not be unreasonably withheld) and each Rating
Agency Condition has been satisfied with respect to such amendment, modification
or waiver.

 

-17-



--------------------------------------------------------------------------------

(d) Payments. All payments to Party B under this Agreement or any Transaction
shall be made to the Indenture Trustee.

 

(e) Set-off. Party A and Party B hereby waive any and all right of set-off with
respect to any amounts due under this Agreement or any Transaction, provided
that nothing herein shall be construed to waive or otherwise limit the netting
provisions contained in Sections 2(c) and 6 of this Agreement. Section 6(e) is
amended by deleting the following sentence: “The amount, if any, payable in
respect of an Early Termination Date and determined pursuant to this section
will be subject to any set-off.”

 

(f) Indenture.

 

  (i) Party B hereby acknowledges that Party A is a secured party under the
Indenture with respect to this Agreement, and Party B agrees for the benefit of
Party A that no Transaction Document will be amended by Party B or any Affiliate
of Party B without the prior consent of Party A to the extent that such consent
is required under such Transaction Document.

 

  (ii) On the date Party B executes and delivers this Agreement and the
Transaction, Party B hereby represents and warrants to Party A: that the
Indenture is in full force and effect; that Party B is not party to any separate
agreement with any of the parties to the Indenture (or with any other person or
entity) that would have the effect of diminishing or impairing the rights,
interests or benefits that have been granted to Party A under, and which are
expressly set forth in, the Indenture; that Party B’s obligations under this
Agreement are secured under the Indenture; that this Agreement constitutes an
Interest Rate Swap Agreement under the Indenture; that each Transaction entered
into under this Agreement is an Interest Rate Swap Agreement under the
Indenture; that Party A constitutes a Swap Counterparty under the Indenture;
that nothing herein violates or conflicts with any of the provisions of the
Indenture or any other documents executed in connection therewith.

 

(g) Consent to Notice & Communications. Party B hereby consents to the giving to
the Indenture Trustee and the Insurer of notice by Party A of Party A’s address
and telecopy and telephone numbers for all purposes of the Indenture, and in
addition, Party A shall also be entitled at any time to provide the Indenture
Trustee and the Insurer with copies of this Agreement, including all
Confirmations. In addition, Party A shall not be precluded from communicating
with the Indenture Trustee, the Insurer or any party to, or any third party
beneficiary under, the Indenture or the Sale and Servicing Agreement for the
purpose of exercising, enforcing or protecting any of Party A’s rights or
remedies under this Agreement or any rights, interests or benefits granted to
Party A under the Indenture, the Sale and Servicing Agreement or the Swap
Policy.

 

(h)

No Bankruptcy Petition. Party A agrees that, prior to the date which is at least
one year and one day after the Notes have been paid in full, it will not
institute against, or join any other person or entity in instituting against or
cause any party to institute against, Party B any bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation

 

-18-



--------------------------------------------------------------------------------

 

proceedings, or other proceedings under federal or state bankruptcy or similar
laws, provided that nothing herein shall preclude, or be deemed to estop,
Party A from taking any action in any case or proceeding voluntarily filed or
commenced by or on behalf of Party B or in any involuntary case or proceeding
after it has commenced. This Part 6(h) shall survive termination of this
Agreement.

 

(i) Limitation of Liability. Notwithstanding anything contained herein to the
contrary, in executing this Agreement (including the Schedule, Credit Support
Annex, if applicable, and each Confirmation) on behalf of Party B, Wilmington
Trust Company (the “Owner Trustee”) is acting solely in its capacity as owner
trustee of Party B and not in its individual capacity, and in no event shall
Wilmington Trust Company, in its individual capacity, have any liability for the
representations, warranties, covenants, agreements or other obligations of
Party B hereunder, for which recourse shall be had solely to the assets of
Party B.

 

(j) Party A’s Rights Solely Against Collateral. The liability of Party B to
Party A hereunder is limited in recourse to the Collateral and the other assets
and to the extent that the proceeds of the Collateral and other assets, when
applied in accordance with the priority of payments set forth in
Section 5.4(b) of the Indenture and the other applicable provisions of the
Indenture or Section 4.4 of the Sale and Servicing Agreement, as applicable, are
insufficient to meet the obligations of Party B hereunder in full, Party B shall
have no further liability in respect of any such outstanding obligations. It is
understood that the foregoing provisions shall not (i) prevent recourse to the
Collateral and the other assets for the sums due or to become due under any
security, instrument or agreement which is part of the Collateral and the other
assets (subject to the priority of payments set forth in the Indenture) or
(ii) constitute a waiver, release or discharge of any obligation of Party B
arising under this Agreement until the Collateral and the other assets have been
realized and the proceeds applied in accordance with the Indenture.

 

(k) No Suspension of Payments. Notwithstanding Section 2(a)(iii) of this
Agreement or Paragraph 4(a) of the Credit Support Annex, if applicable, Party A
shall not suspend any payments due under a Transaction or the transfer of
Eligible Credit Support under the Credit Support Annex, if applicable, unless
the Insurer is in default in respect of any payment obligation under the Swap
Policy.

 

(l) Amendments.

(i) Section 2(a)(iii) is hereby amended by adding the words “or Additional
Termination Event pursuant to Part 1(o)(A), (C) or (D) of the Schedule” in the
second line after the words “Potential Event of Default” thereof.

(ii) Section 9(b) of the Agreement is hereby amended by adding the words “or any
Credit Support Document” after the word “Agreement” in the second line thereof
and by adding “and consented to in writing by the Insurer (which consent shall
not be unreasonably withheld)” after “messaging system”. In addition to the
requirements of Section 9 of the Agreement, this Agreement shall not be amended
unless Party B shall have satisfied the Rating Agency Condition.

 

-19-



--------------------------------------------------------------------------------

(iii) Section 11 is hereby amended by adding the words “or Affected Party with
respect to an Additional Termination Event pursuant to Part 1(o)(A), (C) or
(D) of the Schedule” in the first line after the word “Party” thereof.

 

(m) S&P and Fitch Downgrade Event. In the event (i) S&P assigns to a Relevant
Entity that is a Financial Institution (x) a long-term senior unsecured debt
rating lower than “A+”, if such Relevant Entity does not have a short-term debt
rating or (y) a short-term senior unsecured debt rating lower than “A-1” (an
”S&P Approved Ratings Downgrade”), or (ii) Fitch assigns to the Relevant Entity
a rating lower than the Fitch Approved Ratings ((a “Fitch Approved Ratings
Downgrade”, and together with an S&P Approved Ratings Downgrade, a “Party A
Ratings Downgrade”), Party A shall promptly, but in no event later than two
(2) Local Business Days following the date of such Party A Ratings Downgrade,
give Party B, the Insurer and the Indenture Trustee written notice of the
occurrence of such Party A Ratings Downgrade (provided, however, that the
failure to give such notice shall not be an Event of Default or a Termination
Event under this Agreement). Not later than 30 calendar days after a Fitch
Approved Rating Downgrade or not later than 10 Local Business Days after an S&P
Approved Ratings Downgrade, if Party A has not transferred its obligations to an
Eligible Replacement in accordance with Part 6(a) hereof or obtained an Eligible
Guarantee in either case with the consent of Party B, the Insurer and the
Indenture Trustee, Party A shall post Eligible Collateral pursuant to the Credit
Support Annex.

In the event (i) S&P (x) assigns to the Relevant Entity a rating lower than the
S&P Required Ratings or (y) withdraws its ratings of the Relevant Entity (each
such event, an “S&P Required Ratings Downgrade”), or (ii) Fitch (y) assigns to
the Relevant Entity a rating lower than the Fitch Required Ratings or
(y) withdraws its ratings of the Relevant Entity (each such event, a “Fitch
Required Ratings Downgrade”), Party A must (a) post Eligible Collateral pursuant
to the Credit Support Annex, and (b) within 60 calendars days of such S&P
Required Ratings Downgrade or within 30 calendar days of such Fitch Required
Ratings Downgrade, either (i) obtain at Party A’s expense an Eligible Guarantee
with the consent of Party B, the Insurer and the Indenture Trustee or
(ii) transfer its obligations to an Eligible Replacement in accordance with Part
6(a) hereof.

The cost of finding and putting into place a Eligible Replacement or Eligible
Guarantee shall be borne by Party A. For the avoidance of doubt, both parties
agree that Party A shall only be required to post collateral pursuant to the
terms of the Credit Support Annex for the period (the “Collateral Requirement
Period”) commencing at the times specified above until an Eligible Replacement
or an Eligible Guarantee is in place. Once the Collateral Requirement Period has
ended, Party B shall return any such Eligible Collateral to Party A as soon as
reasonably practicable and to the extent such Eligible Collateral has not
already been applied in accordance with this Agreement or such Credit Support
Annex.

In the event of an Early Termination Date in respect of a Party A Ratings
Downgrade, an S&P Required Ratings Downgrade or a Fitch Required Ratings
Downgrade and the entering into by Party B of alternative swap arrangements,
Party A shall pay all reasonable out-of-pocket expenses, including legal fees
and stamp taxes, relating to the entering into of such alternative swap
arrangements.

 

-20-



--------------------------------------------------------------------------------

For avoidance of doubt, this Part 6(m) does not relate to Party A’s obligation
to post collateral or obtain a guarantee in connection with the Moody’s First
Rating Trigger Requirements or the Moody’s Second Rating Trigger Requirements.

 

(n) Consent to Recording. Each party consents to the monitoring or recording, at
any time and from time to time, by the other party of any and all communications
between marketing and trading personnel of the parties, waives any further
notice of such monitoring or recording and agrees promptly to provide the other
party a copy of such recordings upon request.

 

(o) Reference Market-makers. The definition of “Reference Market-makers” set
forth in Section 14 of the Agreement shall be amended in its entirety to read as
follows: “Reference Market-makers” means four (4) leading dealers in the
relevant swap market selected by the party determining a Market Quotation in
good faith (a) from among dealers of the highest credit standing which satisfy
all the criteria that such party applies generally at the time in deciding
whether to offer or to make an extension of credit and (b) to the extent
practicable, from among dealers having an office in the same city. The rating
classification assigned to any outstanding long term senior debt securities
issued by such dealers shall be at least (1) “Aa3” or higher as determined by
Moody’s, (2) “AA-” or higher as determined by S&P, (3) “AA” or higher as
determined by Fitch or (4) an equivalent investment grade rating determined by a
nationally recognized rating service acceptable to both parties, provided,
however, that, in any case, if Market Quotations cannot be determined by four
(4) such dealers, the party making the determination of the Market Quotation may
designate, with the consent of the other party and the Insurer, one (1) or more
leading dealers whose long term senior debt bears a lower investment grade
rating.

 

(p) USA PATRIOT Act Notice. Party A hereby notifies Party B that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Party B, which information includes the name and
address of Party B and other information that will allow Party A to identify
Party B in accordance with the Act.

 

(q) Compliance with Regulation AB.

 

  (i) Party A has been advised by Party B that Capital One Auto Receivables, LLC
(the “Seller”) and Party B are required under Regulation AB under the Securities
Act of 1933 and the Securities Exchange Act of 1934, as amended
(“Regulation AB”), to disclose certain information regarding Party A. Such
information may include financial information to the extent required under
Item 1115 of Regulation AB.

 

  (ii)

If required, upon written request, Party A shall provide to Party B or the
Seller the applicable financial information described under Item 1115(b) of
Regulation AB (the “Reg AB Financial Information”) within ten (10) Business Days
of receipt of a written request for such Reg AB Financial Information by the
Seller or Party B (the “Response Period”), so long as the Seller or Party B has
reasonably determined, in good faith, that such information is required under
Regulation AB. In the event that Party A does not provide any such Reg AB
Financial Information by the end of the

 

-21-



--------------------------------------------------------------------------------

 

related Response Period, Party A shall promptly, but in no event later than ten
(10) Local Business Days following the end of such Response Period, find a
replacement counterparty that (A) has the ability to provide its applicable
Reg AB Financial Information, (B) satisfies the Rating Agency Condition, (C) is
acceptable to Party B and the Insurer and (D) enters into an agreement with
Party B substantially in the form of this Agreement (such replacement
counterparty, a “Reg AB Approved Entity”). Party A shall continue to perform its
obligations and use reasonable efforts to find a Reg AB Approved Entity until a
suitable substitute is in place. The cost of finding and transferring its rights
and obligations to a Reg AB Approved Entity shall be borne by Party A.

The failure of Party A to comply with its obligation to find a replacement
counterparty as described in the preceding paragraph will result in an
Additional Termination Event under Part 1(o)(i)(A) of this Agreement. In the
event of an Early Termination Date in respect of the foregoing Additional
Termination Event and the entering into by Party B of alternative swap
arrangements, Party A shall pay all reasonable out-of-pocket expenses, including
legal fees and stamp taxes, relating to the entering into of such alternative
swap arrangements.

 

  (iii) If Party B or the Seller request (in writing) the Reg AB Financial
Information from Party A, then the Seller or Party B will promptly (and in any
event within one (1) Business Day of the date of the request for the Reg AB
Financial Information) provide Party A with a written explanation of how the
significance percentage was calculated.

 

  (iv) Party A represents and warrants that (A) the statements under the heading
“Summary of Terms – The Parties – Swap Counterparty” and (B) the first three
paragraphs under the heading “The Swap Counterparty”, each as appearing in the
Preliminary Prospectus Supplement, dated October 1, 2007, or in the Prospectus
Supplement, dated October 2, 2007, each relating to Capital One Auto Finance
Trust 2007-C (the “Prospectus Information”) are true and correct in all material
respects and do not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.

 

  (v) (A) Party A shall indemnify and hold harmless Party B, the Seller, their
respective directors or officers and any person controlling Party B or the
Seller, from and against any and all losses, claims, damages and liabilities
caused by any untrue statement or alleged untrue statement of a material fact
contained in the Prospectus Information or in any Reg AB Financial Information
that Party A provides to Party B or the Seller pursuant to this Part 6(q) (the
“Party A Information”) or caused by any omission or alleged omission to state in
the Party A Information a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

-22-



--------------------------------------------------------------------------------

(B) Capital One Auto Finance Inc. (“COAF”) shall indemnify and hold harmless
Party A, its respective directors or officers and any person controlling
Party A, from and against any and all losses, claims, damages and liabilities
caused by any untrue statement or alleged untrue statement of a material fact
contained in the Preliminary Prospectus Supplement referred to in clause
(iv) above (together with the accompanying base Prospectus), the Prospectus
Supplement referred to in clause (iv) above (together with the accompanying base
Prospectus) (collectively, the “Prospectus Disclosure”) or caused by any
omission or alleged omission to state in the Prospectus Disclosure a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;
provided, however, that COAF shall not be liable in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon
any such untrue statement or alleged untrue statement in or omission or alleged
omission made in any such Prospectus Disclosure in the Party A Information.

 

  (vi)

Promptly after the indemnified party under Part 6(q)(v) receives notice of the
commencement of any such action, the indemnified party will, if a claim in
respect thereof is to be made pursuant to Part 6(q)(v), promptly notify the
indemnifying party in writing of the commencement thereof. In case any such
action is brought against the indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to appoint counsel of the indemnifying party’s choice at the
indemnifying party’s expense to represent the indemnified party in any action
for which indemnification is sought (in which case the indemnifying party shall
not thereafter be responsible for the fees and expenses of any separate counsel
retained by the indemnified party except as set forth below); provided, however,
that such counsel shall be reasonably satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel to
represent the indemnified party in an action, the indemnified party shall have
the right to employ separate counsel (including local counsel), and the
indemnifying party shall bear the reasonable fees, costs and expenses of such
separate counsel if (i) such indemnified party shall have been advised by such
counsel that there may be one or more legal defenses available to it which are
different from or additional to those available to the indemnifying party and in
the reasonable judgment of such counsel it is advisable for such indemnified
party to employ separate counsel, (ii) a conflict or potential conflict exists
(based on advice of counsel to the indemnified party) between the indemnified
party and the indemnifying party, (iii) the indemnifying party shall not have
employed counsel reasonably satisfactory to the indemnified party to represent
the indemnified party within a reasonable time after notice of the institution
of such action or (iv) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party. The
indemnifying party will not, without the prior written consent of the
indemnified party, settle or compromise or consent to the entry of any judgment
with respect to any pending or threatened claim, action, suit or proceeding in
respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
claim or

 

-23-



--------------------------------------------------------------------------------

 

action) unless such settlement, compromise or consent includes an unconditional
release of each indemnified party from all liability arising out of such claim,
action, suit or proceeding. No indemnified party will settle or compromise or
consent to the entry of any judgment with respect to any pending or threatened
claim, action, suit or proceeding in respect of which indemnification or
contribution may be sought hereunder without the consent of the indemnifying
party, which consent shall not be unreasonably withheld.

 

(r) Tax. Notwithstanding the definition of “Indemnifiable Tax” in Section 14 of
this Agreement, all Taxes in relation to payments by Party A shall be
Indemnifiable Taxes unless (i) such Taxes are assessed directly against Party B
and not by deduction or withholding by Party A or (ii) arise as a result of a
Change in Tax Law (in which case such Tax shall be an Indemnifiable Tax only if
such Tax satisfies the definition of Indemnifiable Tax provided in Section 14).
In relation to payments by Party B, no Tax shall be an Indemnifiable Tax.

 

(s) Third-party Beneficiary. Each of Party A and Party B hereby acknowledges and
agrees that the Insurer shall be an express third-party beneficiary (and not
merely an incidental third-party beneficiary) of this Agreement and the
obligations of each party under any Transaction, and as such, entitled to
enforce the provisions hereof and otherwise shall be afforded all remedies
available hereunder or by law against the parties hereto to redress any damage
or loss incurred by the Insurer including, but not limited to, reasonable fees
(including reasonable attorneys fees), costs and expenses incurred by the
Insurer which are related to, or resulting from a breach by such party of its
obligations hereunder.

 

(t) Policy Coverage. Each of Party A and Party B acknowledges and agrees that
the Insurer’s obligations with respect to the Transactions shall be limited to
the terms of the Swap Policy. Notwithstanding Section 2(e) or any other
provision of this Agreement, the Insurer shall not have any obligation to pay
interest on any amount payable by Party B under this Agreement.

 

(u) Subrogation. Each of Party A and Party B hereby acknowledges that, to the
extent of payments made by the Insurer to Party A under the Swap Policy, the
Insurer shall be fully subrogated to the rights of Party A against Party B under
the Transaction to which such payments relate, including, but not limited to,
the right to receive payment from Party B and the enforcement of any remedies
against Party B. Party A hereby assigns to the Insurer its right to receive
payment from Party B under any Transaction to the extent of any payment
thereunder by the Insurer to Party A. Party B hereby acknowledges and consents
to the assignment by Party A to the Insurer of any rights and remedies that
Party A has under any Transaction or any other document executed in connection
herewith.

 

(v) Representations and Agreements. Each party agrees that each of its
representations and agreements in this Agreement is expressly made to and for
the benefit of each other and the Insurer.

 

(w)

Expenses. Party B agrees to reimburse the Insurer immediately and
unconditionally upon demand for all reasonable expenses incurred by the Insurer
in connection with the issuance of

 

-24-



--------------------------------------------------------------------------------

 

the Swap Policy and the enforcement by the Insurer of Party B’s obligations
under this Agreement and any other documents executed in connection with the
execution and delivery of this Agreement, including, but not limited to, fees
(including professional fees), costs and expenses incurred by the Insurer which
are related to or resulting from any breach by Party B of its obligations
hereunder.

 

(x) Notices. A copy of each notice or other communication between the parties
with respect to this Agreement must be sent at the same time to the Insurer.

 

-25-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Schedule by their duly
authorized signatories as of the date hereof.

 

BARCLAYS BANK PLC By:   /s/ LeeLee Panno   Name:   LeeLee Panno   Title:  
Associate Director, Corporate Derivatives CAPITAL ONE AUTO FINANCE TRUST 2007-C
By:  

WILMINGTON TRUST COMPANY,

not in its individual capacity but solely in its capacity as Owner Trustee

By:   /s/ J. Christopher Murphy   Name:   J. Christopher Murphy   Title:  
Financial Services Officer

 

   S-1    Swap Schedule (COAFT 2007-C)



--------------------------------------------------------------------------------

Capital One Auto Finance, Inc. joins in this Schedule solely for purposes of
Part 6(q)(v) and (vi).

 

CAPITAL ONE AUTO FINANCE, INC. By:   /s/ Albert A. Ciafre   Name:   Albert A.
Ciafre   Title:   Vice President

 

   S-2    Swap Schedule (COAFT 2007-C)